 



EXHIBIT 10.3
EXECUTION VERSION
NOTE PURCHASE AGREEMENT
     This Note Purchase Agreement (this “Agreement”) is dated as of November 22,
2005, among Hollywood Media Corp., a Florida corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and
Rule 506 promulgated thereunder, the Company desires to sell and issue to the
Purchasers, and the Purchasers wish to purchase from the Company (i) an
aggregate of seven million dollars ($7,000,000.00) in principal amount of the
Company’s Senior Notes in the form attached hereto as Exhibit A (the “Notes”)
and (ii) warrants to purchase an aggregate of 700,000 shares of common stock,
par value $0.01, of the Company (the “Common Stock”) in the form attached hereto
as Exhibit B, and, if the Company exercises its right under the Notes to extend
the maturity date thereof, warrants to purchase up to an additional 100,000
shares of Common Stock issued pursuant to the terms and conditions of the Notes
(the “Warrants”).
     WHEREAS, at Closing, the Company and the Purchasers are entering into a
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
ARTICLE I.
DEFINITIONS
          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Article:
          “Action” shall have the meaning ascribed to such term in
Section 3.1(j).
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
          “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
          “Closing” means the closing of the purchase and sale of the Notes and
Warrants pursuant to Section 2.3.

 



--------------------------------------------------------------------------------



 



          “Closing Date” means the date of the Closing.
          “Commission” means the Securities and Exchange Commission.
          “Common Shares” means the shares of Common Stock issued upon exercise
of the Warrants.
          “Common Stock” shall have the meaning ascribed to such term in the
Recitals.
          “Company Counsel” means Foley & Lardner LLP.
          “Disclosure Materials” shall have the meaning ascribed to such term in
Section 3.1(h).
          “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith as referenced in Article III hereof.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
          “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(o).
          “Lien” means any lien, charge, encumbrance, security interest, right
of first refusal, preemptive right or other restriction of any kind.
          “Material Adverse Effect” shall have the meaning assigned to such term
in Section 3.1(b).
          “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).
          “Notes” shall have the meaning ascribed to such term in the Recitals.
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Redemption Shares” means the shares of Common Stock issued upon the
Company’s redemption of the Notes pursuant to the terms of the Notes.
          “Registration Rights Agreement” shall have the meaning ascribed to
such term in the Recitals.

2



--------------------------------------------------------------------------------



 



          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(h).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Short Sales” shall include all “short sales” as defined in Rule 200
of Regulation SHO under the Exchange Act.
          “Subsidiary” means any subsidiary of the Company that is required to
be listed in Schedule 3.1(a).
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded in the over-the-counter market is quoted
in the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market
or OTC Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.
          “Transaction Documents” means this Agreement, the Notes, the Warrants
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
          “Warrants” shall have the meaning ascribed to such term in the
Recitals.
ARTICLE II.
PURCHASE AND SALE OF NOTES AND WARRANTS
          2.1 Issuance of Notes and Warrants. Upon the following terms and
conditions, the Company shall issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, shall purchase from the Company, the
principal amount of Notes and Warrants for the number of Common Shares indicated
next to the Purchaser’s name on Schedule I hereto.

3



--------------------------------------------------------------------------------



 



          2.2 Purchase Price. The purchase price for the Notes and Warrants to
be acquired by each Purchaser (the “Purchase Price”) shall be the Purchase Price
set forth next to such Purchaser’s name on Schedule I.
          2.3 The Closing.
          (a) Timing. Subject to the fulfillment or waiver of the conditions set
forth in Article V hereof, the purchase and sale of the Notes and Warrants shall
take place at a closing (the “Closing”), on or about the date hereof or such
other date as the Purchasers and the Company may agree upon (the “Closing
Date”).
          (b) Location. The Closing shall take place at the offices of the
Company on the Closing Date or at such other location or time as the parties may
agree.
          (c) Form of Payment and Closing. On the Closing Date, the Company
shall deliver to the Purchasers all of the Notes and Warrants purchased
hereunder, each registered in the name of each such Purchaser. On the Closing
Date, the Purchasers shall deliver by wire transfer in payment of the aggregate
Purchase Price hereunder an aggregate of seven million dollars ($7,000,000.00)
to an account designated in writing by the Company, with each Purchaser
responsible for its respective portion of the Purchase Price as stated on
Schedule I. In addition, each party shall deliver all documents, instruments and
writings required to be delivered by such party pursuant to this Agreement at or
prior to the Closing.
          2.4 Closing Deliveries.
          (a) Deliveries by the Company. At the Closing, the Company shall
deliver or cause to be delivered to each Purchaser the following:
          (i) a Note in the name of the Purchaser in the amount indicated next
to the Purchaser’s name on Schedule I hereto;
          (ii) a Warrant registered in the name of such Purchaser to purchase
the number of shares of Common Stock indicated next to such Purchaser’s name on
Schedule I hereto;
          (iii) the Registration Rights Agreement executed by the Company; and
          (iv) the legal opinion of Company Counsel addressed to the Purchaser.
          (b) Deliveries by the Purchaser. At the Closing, each Purchaser shall
deliver or cause to be delivered to the Company the following:
          (i) The Purchase Price amount indicated next to the Purchaser’s name
on Schedule I hereto, in United States dollars and in

4



--------------------------------------------------------------------------------



 



immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose; and
          (ii) the Registration Rights Agreement executed by such Purchaser.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules, which Disclosure
Schedules shall be deemed a part hereof, the Company hereby makes the following
representations and warranties to each Purchaser:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a). Except as disclosed in
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any and all Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
          (b) Organization and Qualification. Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
reasonably be expected to result in (i) an adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material and
adverse effect on the results of operations, assets, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents, to issue the Notes and the
Warrants, and, if applicable, the Common Shares and the Redemption Shares, and
otherwise to carry out its obligations thereunder. The execution and delivery of
each of the Transaction Documents by the Company and the consummation by it of
the transactions

5



--------------------------------------------------------------------------------



 



contemplated thereby, including the issuance of the Notes and Warrants and, if
applicable, the Common Shares and the Redemption Shares, have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection therewith, other than in
connection with the Required Approvals. Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance of the Notes, the Warrants,
and, if applicable, the Common Shares and the Redemption Shares, and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.
          (e) Filings, Consents and Approvals. Except for Required Approvals
disclosed in Schedule 3.1(e), the Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filings required in accordance with Section 4.5, (ii) those that have
been made or obtained prior to the date of this Agreement, (iii) application(s)
to each applicable Trading Market for the listing of the Common Shares (and, if
applicable, the Redemption Shares) for trading thereon in the time and manner
required thereby, and (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, and including Schedule 3.1(e), the “Required Approvals”).

6



--------------------------------------------------------------------------------



 



          (f) Issuance of Common Shares and Redemption Shares. Upon issuance in
accordance with this Agreement (and with respect to the Common Shares, the terms
of the Warrants, including the payment of the exercise price set forth in the
Warrants) (and with respect to the Redemption Shares, upon redemption of the
Notes by the Company pursuant to the terms of the Notes), the Common Shares and
the Redemption Shares, as the case may be, will be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof. The issuance of the Common Shares upon exercise of the Warrants
and, if applicable, the issuance of the Redemption Shares upon redemption of the
Notes by the Company pursuant to the terms of the Notes, is not subject to any
preemptive or similar rights to subscribe for or purchase securities. The
Company has reserved from its duly authorized capital stock all of the issuable
Common Shares and the Redemption Shares.
          (g) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is set forth in Schedule 3.1(g). Except as set forth in Schedule 3.1(g),
no securities of the Company are entitled to preemptive or similar rights, and
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the sale and
issuance of the Notes, the Warrants, and the Common Shares and the Redemption
Shares, if any, and except as disclosed in the SEC Reports or Schedule 3.1(g),
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in Schedule 3.1(g), the issue and sale of the Notes, the
Warrants, the Common Shares, and, if applicable, the Redemption Shares, will
not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Notes, the Warrants, the Common Shares, and, if
applicable, the Redemption Shares. Except as disclosed in the Disclosure
Materials, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders, except as would not have a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



          (h) SEC Reports; Financial Statements. The Company has filed all
reports and proxy statements required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the twenty-four months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Disclosure Schedules, the “Disclosure Materials”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing and such financial statements have been prepared in accordance
with accounting principles generally accepted in the U.S. (“GAAP”) applied on a
consistent basis during the periods involved (except as may be otherwise
specified in such financial statements or the notes thereto, or in the case of
unaudited financial statements, to the extent they may exclude footnotes or may
be condensed or summary footnotes or statements), and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.
          (i) Material Changes. Except as disclosed in Schedule 3.1(i), since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in the Disclosure Materials, (i) there
has been no event, occurrence or development known to the Company that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, and (C) other liabilities that would not, individually
or in the aggregate, have a Material Adverse Effect, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate of the Company, except pursuant to existing
Company stock option plans. The Company does not have pending before the
Commission any request for confidential treatment of information.

8



--------------------------------------------------------------------------------



 



          (j) Litigation. Except as disclosed in Schedule 3.1(j), there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents, the Common Shares, or the Redemption Shares or
(ii) except as set forth in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. Except as set forth in the SEC Reports, neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
is not pending, and to the knowledge of the Company, there is not contemplated,
any investigation by the Commission of the Company or any current or former
director or officer of the Company.
          (k) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.
          (l) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except as to each of the foregoing
clauses (i), (ii) and (iii) as could not have a Material Adverse Effect.
          (m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
          (n) Title to Assets. Except as disclosed in the Disclosure Materials
or Schedule 3.1(n), the Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens as do

9



--------------------------------------------------------------------------------



 



not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
          (o) Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person other than matters
previously resolved or as would not, individually or in the aggregate, have a
Material Adverse Effect. Except as set forth in the SEC Reports, all such
Intellectual Property Rights are enforceable and do not violate or infringe the
Intellectual Property Rights of others in any respect that would reasonably be
expected to result in a Material Adverse Effect and, to the knowledge of the
Company, there is no material existing infringement by another Person of any of
the Intellectual Property Rights.
          (p) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are believed by the Company to be prudent in the
businesses in which the Company and the Subsidiaries are engaged. The Company
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost, other than general insurance price
increases.
          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports or Schedule 3.1(q) none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary required to be disclosed in the SEC Reports (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.
          (r) Certain Registration Matters. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2(c)-(g), no
registration under the Securities Act is required for the offer and issuance of
the Notes, the Warrants, the Common Shares, and, if applicable, the Redemption
Shares, by the Company to the

10



--------------------------------------------------------------------------------



 



Purchasers under the Transaction Documents. Neither the Company nor any Person
acting on behalf of the Company has offered or sold any of the Notes, the
Warrants, the Common Shares, or, if applicable, the Redemption Shares, by any
form of general solicitation or general advertising. The Company has offered the
Notes, the Warrants, the Common Shares, and, if applicable, the Redemption
Shares, for sale only to the Purchasers and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.
          (s) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as specified in the SEC
Reports or Schedule 3.1 (s), the Company has not, in the two years preceding the
date hereof, received notice from any Trading Market to the effect that the
Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
Trading Market, including the Eligibility Rules thereunder. The issuance and
sale of the Notes, the Warrants, the Common Shares, and, if applicable, the
Redemption Shares, under the Transaction Documents does not contravene the rules
and regulations of the Trading Market on which the Common Stock is currently
listed or quoted, and no approval of the shareholders of the Company thereunder
is required for the Company to issue and deliver to the Purchasers the Notes,
the Warrants, the Common Shares, and, if applicable, the Redemption Shares
contemplated by Transaction Documents.
          (t) Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment of the Purchase Price, will not be
or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          (u) Disclosure. The Company confirms that neither it nor, to its
knowledge, any Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that the Company believes
constitutes material, non-public information other than information given on a
confidential basis, which will be disclosed pursuant to Section 4.5 or was
disclosed in the Company’s Form 10-Q for the quarter ended September 30, 2005.
          (v) No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Notes, the Warrants, and the Common Shares to be integrated with prior offerings
by the Company for purposes of the Securities Act or any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of the Trading Market on which the Common Stock is currently listed
or quoted.

11



--------------------------------------------------------------------------------



 



          (w) Acknowledgment Regarding Purchasers’ Purchase of Notes, Warrants,
Common Shares, and Redemption Shares. The Company acknowledges that each of the
Purchasers is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby.
The Company further acknowledges that no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
any Purchaser or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Purchasers’ purchase of the Notes, the Warrants, the Common
Shares, and, if applicable, the Redemption Shares. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
          (x) Solvency. Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Company’s cash and fair saleable value of its assets (including the goodwill of
the Company and any business acquired by the Company) exceeds the amount that
will be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature during
the current fiscal year and 2006; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
and 2006 as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof (including the proceeds from the sale of the Notes, the
Warrants, and the Common Shares hereunder); and (iii) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets in an orderly liquidation, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).
          (y) Seniority. As of the Closing Date, no Indebtedness (as defined in
the Notes) or equity of the Company is senior to the Notes in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.
          3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants to the
Company as follows:
          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if such Purchaser is not a

12



--------------------------------------------------------------------------------



 



corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of this Agreement and other
Transaction Documents signed by Purchaser have been duly executed by such
Purchaser, and constitute or, when delivered by such Purchaser in accordance
with the terms hereof, will constitute, the valid and binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
          (b) No Conflicts. The execution, delivery and performance of this
Agreement and other Transaction Documents by the Purchaser and the consummation
by the Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the certificate of incorporation, by-laws or other
documents of organization of the Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is bound, or (iii) result in a violation of any law, rule,
regulation or decree applicable to the Purchaser.
          (c) Investment Intent. The Purchaser is purchasing the Notes, the
Warrants, the Common Shares, and, if applicable, the Redemption Shares for its
own account and not with a view to distribution in violation of any securities
laws. The Purchaser has been advised and understands that neither the Notes, the
Warrants, the Common Shares issuable upon exercise of the Warrants, nor, if
applicable the Redemption Shares issuable upon redemption of the Notes by the
Company pursuant to the terms of the Notes have been registered under the 1933
Act or under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the 1933 Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law. The Purchaser has been
advised and understands that the Company, in issuing the Notes, the Warrants,
and, if applicable, the Common Shares and the Redemption Shares, is relying
upon, among other things, the representations and warranties of the Purchaser
contained in this Section 3.2 in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the 1933 Act.
Subject to the provisions of this section, nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold the Notes, the
Warrants, the Common Shares, or the Redemption Shares for any period of time.
Such Purchaser is acquiring the Notes, the Warrants, the Common Shares, and, if
applicable, the Redemption Shares hereunder in the ordinary course of its
business. Such Purchaser (i) does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Notes, the
Warrants, the Common Shares, or, if applicable, the Redemption Shares and
(ii) has no present plan, intention or understanding and has made no arrangement
to sell any Common Stock at any predetermined time or for any predetermined
price.

13



--------------------------------------------------------------------------------



 



          (d) Accredited Investor Status. At the time such Purchaser was offered
the Notes and the Warrants, it was, and at the date hereof it is, and on each
date on which any Common Shares or Redemption Shares are issued, it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
          (e) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the purchase of the Notes, the Warrants, and, if
applicable, the Common Shares and the Redemption Shares, and has so evaluated
the merits and risks of such purchase. Such Purchaser is able to bear the
economic risk of the purchase of the Notes, the Warrants, and, if applicable,
the Common Shares and the Redemption Shares, and, at the present time, is able
to afford a complete loss of such investment.
          (f) General Solicitation. Such Purchaser is not purchasing the Notes,
the Warrants, or, if applicable, the Common Shares and the Redemption Shares, as
a result of any advertisement, article, notice or other communication regarding
the Notes, the Warrants, or, if applicable, the Common Shares and the Redemption
Shares, published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
          (g) Access to Information. Such Purchaser acknowledges that it has
reviewed the Disclosure Materials and has been afforded the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the offer
and sale of the Notes, the Warrants, the Common Shares, and, if applicable, the
Redemption Shares. Such Purchaser is sophisticated and has prior experience with
purchases comparable to the Notes, the Warrants, the Common Shares, and, if
applicable, the Redemption Shares. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.
          (h) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase the Notes, the Warrants, the
Common Shares, and/or the Redemption Shares pursuant to this Agreement, such
decision has been independently made by such Purchaser and such Purchaser
confirms that it has only relied on the advice of its own business and/or legal
counsel and not on the advice of any other Purchaser’s business and/or legal
counsel in making such decision.
          (i) Certain Trading Activities. Such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the time

14



--------------------------------------------------------------------------------



 



that such Purchaser was first contacted by the Company, Roth Capital Partners,
LLC or any other Person regarding an investment in the Company. Such Purchaser
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed by the Company. Such
Purchaser has maintained, and covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
Section 4.5 such Purchaser will maintain, the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction) and any information other than the terms of this
transaction that the Company provided to Purchaser on a confidential basis.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Notes, the
Warrants, the Common Shares, and/or the Redemption Shares covered by this
Agreement.
          (j) No Group. Other than Affiliates of such Purchaser who are also
Purchasers under this Agreement, such Purchaser is not under common control with
or acting in concert with any other Purchaser and is not part of a “group.” No
Purchaser, together with its Affiliates, will, following the Closing of the
transactions contemplated hereby, beneficially own more than 10% of the voting
power of the Company’s then-outstanding capital stock.
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Agreement.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
          4.1 Legends.
          (a) The Notes and Warrants (and any shares of the Company’s capital
stock issued upon exercise of the Warrants or pursuant to the Notes) may only be
disposed of in compliance with state and federal securities laws, and in
connection with any transfer thereof (other than pursuant to an effective
registration statement, to the Company, to an Affiliate of an Investor who
qualifies as an accredited investor under Regulation D under the Securities Act
of 1933, or in connection with a pledge of Shares as contemplated in
Section 4.1(b)), the Company may require the transferor thereof to provide to
the Company an opinion of counsel (the form and substance of which, and the
counsel providing such opinion, shall be reasonably satisfactory to the Company)
to the effect that such transfer does not require registration under the
Securities Act and any applicable state securities laws.

15



--------------------------------------------------------------------------------



 



          (b) The Notes and Warrants (and certificates representing shares of
the Company’s capital stock issued upon exercise of the Warrants or pursuant to
the Notes) will contain a legend in substantially the following form, until such
time as they are not required under Section 4.1(c):
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
          The Company acknowledges and agrees that a Purchaser may from time to
time pledge or grant a security interest in some or all of the shares of the
Company’s capital stock issued upon exercise of the Warrants or pursuant to the
Notes pursuant to a bona fide margin agreement in connection with a bona fide
margin account and, if required under the terms of such agreement or account,
such Purchaser may transfer such pledged or secured securities to the pledgees
or secured parties (a “Permitted Pledgee”) if such transfer is made in
compliance with applicable legal requirements. Such a pledge or transfer would
not be subject to approval or consent of the Company and no legal opinion of
legal counsel to the Permitted Pledgee or pledgor shall be required in
connection with the pledge, but such legal opinion may be required in connection
with a subsequent transfer following default by the Permitted Pledgee.
          (c) Certificates evidencing shares of the Company’s capital stock
issued upon exercise of the Warrants or pursuant to the Notes shall not contain
any legend other than the rights plan legend (including the legend set forth in
Section 4.1(b)): (i) following a sale of such Shares pursuant to Rule 144,
(ii) while such securities are eligible for sale under Rule 144(k), or (iii) if
such securities are sold in a registered resale under the 1933 Act. Following
such time as restrictive legends are not required to be placed on certificates
representing such shares, the Company will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing such shares containing a restrictive legend,
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from such restrictive and other legends that are not
required by law, but excluding a legend regarding the Company’s rights plan.
When the Company is required to cause unlegended certificates to replace
previously issued legended certificates, if unlegended certificates are not
delivered to a Purchaser within three (3) Trading Days of submission by that
Purchaser of legended certificate(s) to the transfer agent for the Common Stock
(or to the

16



--------------------------------------------------------------------------------



 



Company, in the case of the Warrants), the Company shall be liable to the
purchaser for liquidated damages in an amount equal to 1.0% of the aggregate
purchase price attributable to the securities evidenced by such certificate(s)
for each thirty (30) day period (or portion thereof) beyond such three
(3) Trading Days that the unlegended certificates have not been so delivered.
          4.2 Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing of its Common Stock on
the Trading Market on which the Common Stock is currently listed or quoted, and
as soon as reasonably practicable following the Closing (with respect to the
Common Shares) or upon redemption of the Notes (with respect to the Redemption
Shares) to list all of the Common Shares or Redemption Shares, as the case may
be, on such Trading Market. The Company further agrees, if the Company applies
to have the Common Stock traded on any other Trading Market, it will include in
such application the Common Shares (and, if applicable, the Redemption Shares),
and will take such other action as is necessary or desirable in the opinion of
the Purchasers to cause all of the Common Shares (and, if applicable, the
Redemption Shares) to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such Trading Market. This Section 4.2 shall not apply after
five (5) years or if the Company ceases to have a publicly traded class of
securities as a result of an acquisition.
          4.3 Use of Proceeds. The Company shall use the net proceeds from the
sale of the Notes and the Warrants hereunder and payment of the exercise price
of the Warrants for working capital or other general corporate purposes (which
may include, without limitation, acquisitions).
          4.4 Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, for the purpose of effecting the exercise of the Warrants, a sufficient
number of shares of Common Stock, free of preemptive rights or similar rights,
to effect the exercise of all of the Warrants.
          4.5 Securities Laws Disclosure; Publicity. By 8:30 a.m. (New York
time) on the Trading Day following the Closing Date (provided, that if the
Closing Date is November 23, 2005, then by 8:30 a.m. (New York time) on
November 28, 2005), the Company shall issue a press release disclosing the
transactions contemplated hereby and file a Current Report on Form 8-K within
one Trading Day thereafter disclosing the material terms of the transactions
contemplated hereby. In addition, the Company will make such other filings and
notices in the manner and time required by the Commission and the Trading Market
on which the Common Stock is listed or quoted.
          4.6 Shareholder Rights Plan. No Purchaser will become an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by the Company, and no Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of acquiring
the Notes and the Warrants at Closing.
          4.7 Indemnification. The Company shall indemnify and hold harmless
each Purchaser and its respective directors, officers, shareholders, partners,
members, employees and agents harmless from any and all losses, liabilities,
obligations, damages, costs and expenses,

17



--------------------------------------------------------------------------------



 



including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees that any such indemnified party may suffer or incur as a result
of or relating to any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Company in any
Transaction Document.
ARTICLE V.
CONDITIONS PRECEDENT
          5.1 Conditions Precedent to the Obligations of the Purchaser to
Purchase. The obligation of each Purchaser to acquire and pay for the Notes and
the Warrants at the Closing is subject to the satisfaction or waiver by such
Purchaser, at or before the Closing, of each of the conditions set forth below.
These conditions are for the Purchaser’s benefit and may be waived by the
Purchaser at any time in its sole discretion.
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct as of the date when
made and as of the Closing as though made on and as of such date.
          (b) Performance. The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing and shall have delivered or cause to be delivered the items
set forth in Section 2.4(a).
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents. The Trading Market shall not have objected or indicated
that it may object to the consummation of any of the transactions contemplated
by this Agreement.
          (d) Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably would be expected
to have or result in:
          (i) an adverse effect on the legality, validity or enforceability of
any Transaction Document, or
          (ii) a Material Adverse Effect.
          (e) No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market.
          (f) Timing. The Closing shall have occurred no later than November 23,
2005.

18



--------------------------------------------------------------------------------



 



          5.2 Conditions Precedent to the Obligation of the Company to Sell. The
obligation of the Company to issue and/or sell the Notes and the Warrants to the
Purchasers at the Closing is subject to the satisfaction or waiver by the
Company, at or before the Closing, of each of the conditions set forth below.
These conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion.
          (a) Representations and Warranties. The representations and warranties
of each Purchaser contained herein shall be true and correct as of the date when
made and as of the Closing Date as though made on and as of such date.
          (b) Performance. Each Purchaser shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing and shall have delivered or cause to be
delivered the items set forth in Section 2.4(b), including payment of the
Purchase Price set forth on Schedule I to the Company as provided herein.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
          (d) Timing. The Closing shall have occurred no later than November 23,
2005.
ARTICLE VI.
MISCELLANEOUS
          6.1 Fees and Expenses. Each Purchaser and the Company shall pay its
own respective fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company shall pay all stamp and other taxes and duties payable on
the Company’s issuance of the Notes and the Warrants at Closing.
          6.2 Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
          6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any

19



--------------------------------------------------------------------------------



 



Trading Day, (c) the Trading Day following the date of mailing, if sent and
delivered by U.S. nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

         
 
  If to the Company:   Hollywood Media Corp.
 
      2255 Glades Rd.
 
      Suite 221A
 
      Boca Raton, FL 33431
 
      Attn: Chief Accounting Officer (copy to legal department)
 
       
 
  With a copy to:   Steven Vazquez
 
      Foley & Lardner LLP
 
      100 North Tampa Street
 
      Suite 2700
 
      Tampa, FL 33602
 
       
 
  If to a Purchaser:   To the address set forth under such Purchaser’s name on
the signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
          6.4 Amendments; Waivers. Any provision of this Agreement may be waived
or amended by a written instrument signed by the Company and the Purchasers
holding a majority of the principal outstanding amount of the Notes; provided
that such waiver or amendment shall apply with the same force and effect to all
Purchasers. Notwithstanding the foregoing, following the Closing, any provision
of this Agreement, a Note, or a Warrant may be amended or waived with the
consent of any single Purchaser, Note holder, or Warrant holder (as the case may
be), provided that such amendment or waiver shall not affect any other
Purchaser, Note holder, or Warrant holder. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
          6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
          6.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of

20



--------------------------------------------------------------------------------



 



each of the Purchasers. Any Purchaser may assign any or all of its rights under
this Agreement to any assignee of the Purchaser’s Notes or Warrants; provided
that such transferee or assignee agrees in writing to be bound, with respect to
the transferred or assigned Notes, Warrants, Common Shares, or Redemption Shares
by the provisions hereof that apply to the “Purchasers” and makes the
representations set forth in Section 3.2 hereof.
          6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          6.8 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings to resolve any dispute among the parties
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or agents
having rights hereunder) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”), although depositions may be taken in other locations. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence a Proceeding to enforce any provisions of
a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.
          6.9 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

21



--------------------------------------------------------------------------------



 



          6.10 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
          6.11 Replacement of Notes, the Warrants, the Common Shares, and
Redemption Shares. If any certificate or instrument evidencing any of the Notes,
the Warrants, the Common Shares, or the Redemption Shares is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Notes, Warrants, Common Shares, or Redemption Shares. If a replacement
certificate or instrument evidencing any Notes, Warrants, Common Shares, or
Redemption Shares is requested due to a mutilation thereof, the Company may
require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.
          6.12 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Notes, Warrants, Common Shares, or Redemption Shares pursuant to the
Transaction Documents has been made by such Purchaser independently of any other
Purchaser. Nothing contained herein or in any Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser
acknowledges that no other Purchaser has acted as agent for such Purchaser in
connection with making its investment hereunder and that no Purchaser will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Notes, Warrants, Common Shares, or Redemption Shares or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser is
represented by its own counsel and is not relying on counsel of any other
Purchaser or of any broker or placement agent in connection with this matter.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

22



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

              HOLLYWOOD MEDIA CORP.
 
       
 
  By: /s/ Mitchell Rubenstein
 
     
 
  Name:  Mitchell Rubenstein
 
  Title: Chairman and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                Bonanza Master Fund Ltd.    
 
           
 
  By:     /s/ Brian Ladin    
 
           
 
      Name: Brian Ladin    
 
      Title: Managing Director         Address for Notice and Residence:    
 
      300 Crescent Court    
 
      Suite 1740    
 
      Dallas, TX 75201    
 
      Phone: 214.615.7090    
 
      Fax:      214.917.4342    
 
      Email: bladin@bonanzacapital.com    
 
                $4,000,000 Note    
 
                400,000 Warrants    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                JMG Capital Partners, L.P.    
 
           
 
  By:     /s/ Jonathan Glazer    
 
           
 
      Name: Jonathan Glazer    
 
      Title: Member Manager of the GP         Address for Notice and Residence:
   
 
      11601 Wilshire Blvd. Suite 2180    
 
      Los Angeles CA 90025    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

                 
 
                    PURCHASER    
 
                    JMG Triton Offshore Fund Ltd.    
 
                    By:   /s/ Jonathan Glazer                  
 
      Name:   Jonathan Glazer    
 
      Title:   Member Manager         Address for Notice and Residence:    
 
                    Notice:   11601 Wilshire Blvd. Suite 2180    
 
          Los Angeles CA 93025    
 
                    Residence:   Wickam Camp    
 
          Road Town Tortola    
 
          Kaya Flamboyan 9    
 
          Curacao Netherlands Antilles    
 
          BV1    

2



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                WS Opportunity Fund International, Ltd.    
 
           
 
  By:        WS Ventures Management, L.P.,    
 
           as agent and attorney-in-fact    
 
           
 
  By:        WSV Management, L.L.C., General Partner    
 
           
 
  By:   /s/ Patrick Walker    
 
           
 
      Patrick Walker, Member    
 
                WS Opportunity Fund International, Ltd.         300 Crescent
Court, Suite 1111         Dallas, TX 75201         214-756-6073 (telephone)    
    214-756-6079 (fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                WS Opportunity Fund, L.P.    
 
           
 
  By:        WS Ventures Management, L.P.,    
 
           General Partner    
 
           
 
  By:        WSV Management, L.L.C., General Partner    
 
           
 
  By:   /s/ Patrick P. Walker    
 
           
 
      Patrick P. Walker, Member
   
 
                WS Opportunity Fund, L.P.         300 Crescent Court, Suite 1111
        Dallas, TX 75201         214-756-6073 (telephone)         214-756-6079
(fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                WS Opportunity Fund (QP), L.P.    
 
           
 
  By:        WS Ventures Management, L.P.,    
 
           General Partner    
 
           
 
  By:        WSV Management, L.L.C., General Partner    
 
           
 
  By:   /s/ Patrick P. Walker    
 
           
 
      Patrick P. Walker, Member    
 
                WS Opportunity Fund (QP), L.P.         300 Crescent Court,
Suite 1111         Dallas, TX 75201         214-756-6073 (telephone)        
214-756-6079 (fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                SRB Greenway Capital, LP    
 
           
 
  By:        SRB Management, L.P., General Partner    
 
           
 
  By:        BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steven R. Becker    
 
           
 
      Steven R. Becker, Member    
 
                SRB Greenway Capital, L.P.         300 Crescent Court,
Suite 1111         Dallas, TX 75201         214-756-6073 (telephone)        
214-756-6079 (fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                SRB Greenway Offshore Operating Fund, L.P.    
 
           
 
  By:        SRB Management, L.P., General Partner    
 
           
 
  By:        BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steve Becker    
 
           
 
      Steve Becker, Member    
 
                SRB Greenway Offshore Operating Fund, L.P.         300 Crescent
Court, Suite 1111         Dallas, TX 75201         214-756-6073 (telephone)    
    214-756-6079 (fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
written above.

             
 
                PURCHASER    
 
                SRB Greenway Capital (QP), L.P.    
 
           
 
  By:        SRB Management, L.P., General Partner    
 
           
 
  By:        BC Advisors, L.L.C., General Partner    
 
           
 
  By:   /s/ Steven R. Becker    
 
           
 
      Steven R. Becker, Member    
 
                SRB Greenway Capital (QP), L.P.         300 Crescent Court,
Suite 1111         Dallas, TX 75201         214-756-6073 (telephone)        
214-756-6079 (fax)         Attn: Joe Worsham (joe@walksmith.com)    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Purchase Price and         Principal Amount of    
Purchaser Name   Notes   Number of Warrants
Bonanza Master Fund Ltd.
  $ 4,000,000.00       400,000  
 
               
JMG Capital Partners, L.P.
  $ 1,000,000.00       100,000  
 
               
JMG Triton Offshore Fund Ltd.
  $ 1,000,000.00       100,000  
 
               
WS Opportunity Fund International, Ltd.
  $ 329,900.00       32,990  
 
               
WS Opportunity Fund, L.P.
  $ 239,700.00       23,970  
 
               
WS Opportunity Fund (QP), L.P.
  $ 230,400.00       23,040  
 
               
SRB Greenway Capital, LP
  $ 24,400       2,440  
 
               
SRB Greenway Offshore Operating Fund, L.P.
  $ 12,900.00       1,290  
 
               
SRB Greenway Capital (QP), L.P.
  $ 162,700.00       16,270  
 
               
TOTAL
  $ 7,000,000.00       700,000  

2



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTES
NEITHER THIS SECURITY NOR ANY SECURITIES ISSUED ON REDEMPTION OF THIS SECURITY
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON REDEMPTION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Original Issue Date: November 23, 2005
$[7,000,000.00]
8% SENIOR UNSECURED NOTE
DUE November 23, 2006
     THIS 8% SENIOR UNSECURED NOTE (the “Note”) is one of a series of duly
authorized and issued 8% Senior Unsecured Notes of Hollywood Media Corp., a
Florida corporation, having a principal place of business at 2255 Glades Rd.,
Suite 221A, Boca Raton, FL 33431 (the “Company”) due November [___], 2006
(collectively, the “Notes” and such other Notes, the “Other Notes”) issued
pursuant to the Purchase Agreement (as defined below).
     FOR VALUE RECEIVED, the Company promises to pay to
[                                        ] or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $[7,000,000.00] by November 23, 2006, or such later date as the Notes are
permitted to be repaid pursuant to Section 6 hereunder (the “Maturity Date”),
and to pay interest to the Holder on the aggregate unredeemed and then
outstanding principal amount of this Note in accordance with the provisions
hereof. This Note is subject to the following additional provisions:
     Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and
(b) the following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



     “Alternate Consideration” shall have the meaning set forth in Section 5(d).
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
     “Change of Control” means any of the following events:
     (i) the consolidation, merger, or other business combination (including,
without limitation, a reorganization or recapitalization) of the Company with or
into another Person (other than (A) any such transaction in which holders of the
Company’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, the voting power of the surviving
entity or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (B) pursuant to a merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company);
     (ii) the sale or transfer of all or substantially all of the Company’s
assets; or
     (iii) a purchase, tender, or exchange offer made to and accepted by the
holders of more than the 50% of the outstanding shares of Common Stock.
     “Common Stock” means the common stock, par value $0.01 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.
     “Event of Default” shall have the meaning set forth in Section 8.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Extension Notice” shall have the meaning set forth in Section 6(a).
     “Extension Warrants” means warrants in the form of the Warrants (i) to
purchase ______shares of Common Stock (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock) [which will be
100,000 multiplied by a fraction, (A) the numerator of which is the principal
amount of Notes purchased by the Holder pursuant to the Purchase Agreement and
(B) the denominator of which is $7,000,000], (ii) exercisable immediately
following the date of issuance thereof, (iii) with an exercise price equal to
the lesser of (A) the average of the VWAP for each of the twenty (20) trading
days immediately before the one-year anniversary of the Original Issue Date or
(B) the exercise price for the Warrants (subject to adjustment for any stock
dividend, or subdivision or combination of the Common Stock), and (iv) a term of
exercise ending on the same date as that of the Warrants.
     “Indebtedness” shall have the meaning set forth in Section 7(a).

A-2



--------------------------------------------------------------------------------



 



     “Interest Payment Date” shall have the meaning set forth in Section 2(a).
     “New York Courts” shall have the meaning set forth in Section 9(d).
     “Note Register” shall have the meaning set forth in Section 2(c).
     “Notice of Redemption” shall have the meaning set forth in Section 4(a).
     “Original Issue Date” shall mean the date of the first issuance of the Note
regardless of the number of transfers of any Note and regardless of the number
of instruments which may be issued to evidence such Note.
     “Person” means a corporation, an association, a partnership, organization,
a business, an individual, a government or political subdivision thereof or a
governmental agency.
     “Purchase Agreement” means the Note Purchase Agreement, dated as of
November 22, 2005 to which the Company and the original Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.
     “Redemption Date” shall have the meaning set forth in Section 4(a).
     “Redemption Price” shall have the meaning set forth in Section 4(b).
     “Redemption Shares” means the shares of Common Stock issuable upon
redemption of Notes pursuant to Section 4(a).
     “Registration Statement” means a registration statement covering the resale
of the Redemption Shares and naming the Holder as a “selling stockholder”
thereunder.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.
     “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, or
the Nasdaq National Market.

A-3



--------------------------------------------------------------------------------



 



     “Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holders and reasonably
acceptable to the Company.
     “Warrants” shall have the meaning set forth in the Purchase Agreement.
Section 2. Interest.
     a) Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unredeemed and then outstanding principal amount of this Note at the
rate of 8% per annum, payable quarterly on the last business day of March, June,
September, and December (as the case may be), beginning on the first such date
after the Original Issue Date, on each Redemption Date (as to that principal
amount then being redeemed), and on the Maturity Date (except that, if any such
date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) (each such date, an “Interest Payment Date”), in cash.
     b) Interest Calculations. Interest shall be calculated on the basis of a
360-day year and shall accrue daily commencing on the Original Issue Date until
payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Interest shall cease to accrue with respect to any principal amount redeemed,
provided that the Company in fact delivers the Redemption Shares within the time
period required by Section 4(d)(ii). Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of Notes (the “Note Register”).
     c) Prepayment. The Company may prepay all or any portion of the principal
amount of this Note at any time and from time to time. In the event that the
Company prepays or redeems all or any portion of the principal amount of this
Note prior to the one-year anniversary of the Original Issue Date (not including
for this purpose any

A-4



--------------------------------------------------------------------------------



 



payment made upon acceleration of the due date of such payment as a result of a
Change of Control), then the Company shall pay to the Holder, on the date of
such prepayment or redemption, in addition to any other amounts due hereunder,
an amount in cash equal to the interest that such prepaid or redeemed principal
amount would have earned pursuant to Section 2(a) from the date of such
prepayment or redemption to the one-year anniversary of the Original Issue Date
as if such principal amount been paid or redeemed on the one-year anniversary of
the Original Issue Date.
       Section 3. Registration of Transfers and Exchanges.
     a) Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
     b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations provided that the transferee makes to the Company the same
investment representations made by the original Holder in the Purchase
Agreement.
     c) Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.
       Section 4. Redemption.
     a) Election by the Company. Notwithstanding anything herein to the contrary
and subject to the provisions of this Section 4, at any time and from time to
time on or before the Maturity Date, the Company may redeem all or any part of
the then outstanding principal amount of the Note at 100% of the face amount
hereof in newly issued shares of Common Stock having a per share value equal to
the Redemption Price (as defined below), by delivering a notice to the Holders
in the form attached hereto as Annex A (a “Notice of Redemption”). The Notice of
Redemption shall specify the principal amount of this Note to be redeemed and
the date on which such redemption is to be effected, which shall not be less
than five Trading Days after the date such Notice of Redemption is given (a
“Redemption Date”). To effect redemptions hereunder, the Holder shall not be
required to physically surrender a Note to the Company unless the entire
principal amount of such Note has been so redeemed. Redemptions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable redemption. The Company shall maintain records
showing the principal amount redeemed and the date of such redemptions, which
records

A-5



--------------------------------------------------------------------------------



 



shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following redemption of a portion
of this Note, the unpaid and unredeemed principal amount of this Note may be
less than the amount stated on the face hereof.
     b) Redemption Price. The redemption price shall be equal to (i) the average
of the VWAP for each of the twenty (20) Trading Days immediately preceding the
Redemption Date (subject to adjustment herein) multiplied by (ii) 95% (the
“Redemption Price”).
     c) Redemption Limitations. Notwithstanding anything herein to the contrary,
the Company shall be prohibited from redeeming any of the Notes pursuant to
Section 4(a) unless (A) the Common Stock is trading on the Trading Market and
all of the Redemption Shares to be issued upon such redemption are listed for
trading on a Trading Market, (B) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the Redemption Shares to be issued upon such redemption, (C) the issuance of
the Redemption Shares plus the shares of Common Stock issuable upon exercise of
the outstanding Warrants would not cause the Company to exceed that number of
shares of Common Stock that the Company is permitted to issue without breaching
the Company’s obligations under the rules or regulations of the Trading Market
(except that such limitation shall not apply in the event that the Company
obtains the approval of its shareholders as required by the Trading Market or
any successor rule or regulation) for issuances of Common Stock in excess of
such amount, and (D) a Registration Statement is in effect on the Redemption
Date pursuant to which the Holder is permitted to utilize the prospectus
thereunder to resell all of such Redemption Shares.
     d) Mechanics of Redemption
     i. Redemption Shares Issuable Upon Redemption of Principal Amount. The
number of shares of Common Stock issuable upon a redemption hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of the Note to be redeemed by (y) the Redemption Price.
     ii. Delivery of Certificate Upon Redemption. Not later than three Trading
Days after any Redemption Date, the Company will deliver to the Holder (A) a
certificate or certificates representing the Redemption Shares which shall be
free of restrictive legends and trading restrictions (other than those required
by the Purchase Agreement with respect to the Company’s rights plan)
representing the number of shares of Common Stock being acquired upon the
redemption of Notes and (B) a bank check in the amount of accrued and unpaid
interest. The Company shall, if available and if allowed under applicable
securities laws, use commercially reasonable efforts to deliver any certificate
or certificates required to be delivered by the Company under this Section
electronically through the

A-6



--------------------------------------------------------------------------------



 



Depository Trust Corporation or another established clearing corporation
performing similar functions.
     iii. Fractional Shares. Upon a redemption hereunder, the Company shall not
be required to issue stock certificates representing fractions of shares of the
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the Closing Price at such time. If the
Company elects not, or is unable, to make such a cash payment, the Holder shall
be entitled to receive, in lieu of the final fraction of a share, one whole
share of Common Stock.
     iv. Interest on Amount Redeemed. Upon a redemption hereunder, the Company
shall pay to the Holder in cash all accrued and unpaid interest on the principal
amount of the Note being redeemed.
       Section 5. Certain Adjustments.
     a) Stock Dividends and Stock Splits. If the Company, at any time during the
20 Trading Day period while the Redemption Price is being calculated: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Note),
(B) subdivide outstanding shares of Common Stock into a larger number of shares,
(C) combine (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (D) issue by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
the VWAP for each Trading Day during such 20 Trading Day period after such event
occurs shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
     b) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
       Section 6. Extension of Maturity Date.
     a) Extension at Election of Company. The Company shall have the right, in
its sole discretion, but provided that no uncured Event of Default is then
existing, to

A-7



--------------------------------------------------------------------------------



 



require that the Maturity Date of this Note be extended for a period not to
exceed six months from the original Maturity Date, without the action of the
Holder or any other person, by delivering written notice thereof to the Holder
(an “Extension Notice”), which Extension Notice shall indicate the Maturity
Date, as so extended, of this Note. Such Maturity Date, as extended in the
Extension Notice, shall be the “Maturity Date” for all purposes under this Note.
     b) Extension Warrants. If the Company delivers an Extension Notice to the
Holder, the Company shall, within three Trading Days thereafter, deliver to the
Holder the Extension Warrant for such Holder.
       Section 7. Negative Covenants. So long as any portion of this Note is
outstanding, the Company will not and will not permit any of its Subsidiaries to
directly or indirectly:
     a) enter into, create, incur, assume or suffer to exist any obligation for
borrowed money evidenced by notes, bonds, debentures, or similar instruments
(“Indebtedness”) that ranks senior or pari passu in terms of payment to the
Company’s payment obligations under the Notes, except for the existing Amended
and Restated Debenture in the principal amount of $1,000,000 that is due May 22,
2006; or
     b) enter into, create, incur, assume or suffer to exist liens of any kind,
on or with respect to any of its or its Subsidiaries property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom other than (i) purchase money liens, (ii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, landlord’s, tax, and other similar liens
imposed by law or agreement, (iii) other liens granted to vendors or other trade
creditors, and (iv) liens in respect of indebtedness that is subordinate to this
Note.
       Section 8. Events of Default.
     a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
     i. any default in the payment of (A) the principal amount of any Note, or
(B) interest on any Note, as and when the same shall become due and payable
(whether on a Redemption Date or the Maturity Date or by acceleration or
otherwise), which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within five Trading Days;
     ii. the Company shall fail to observe or perform any other material
covenant or agreement contained in this Note which failure is not cured, if

A-8



--------------------------------------------------------------------------------



 



possible to cure, within ten Trading Days after notice of such default sent by
the Holder or by any other Holder;
     iii. (A) the Company or any of its Subsidiaries shall commence, or there
shall be commenced against the Company or any such Subsidiary, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary thereof, which remains undismissed for a period of 90 days; (B) the
Company or any Subsidiary thereof is adjudicated by a court of competent
jurisdiction insolvent or bankrupt, or any order of relief or other order
approving any such case or proceeding is entered; (C) the Company or any
Subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property which continues undischarged or unstayed
for a period of 90 days; (D) the Company or any Subsidiary thereof makes a
general assignment for the benefit of creditors; or (E) the Company or any
Subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts;
     iv. the Company or any Subsidiary shall default in any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money in
an amount exceeding $1,000,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;
     v. a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 is rendered against the Company and which judgments are
not, within 150 days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 150 days after the expiration of
such stay; provided, however, that any judgment which is covered by insurance or
an indemnity from a credit worthy party shall not be included in calculating the
$1,000,000 amount set forth above; or
     vi. the consummation of a Change of Control.
     b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with interest owing in respect thereof,
to the date

A-9



--------------------------------------------------------------------------------



 



of acceleration shall become, at the Holder’s election, immediately due and
payable in cash only. Commencing ten days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at the rate of 12% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. All
Notes for which the unredeemed and then outstanding principal amount of this
Note, together with interest owing in respect thereof, shall have been paid in
accordance herewith shall promptly be surrendered to or as directed by the
Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind. Such declaration may
be rescinded and annulled by Holder at any time prior to payment hereunder, and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
       Section 9. Miscellaneous.
     a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Redemption, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth above, facsimile number (561) 998-2974, Attn: Chief
Accounting Officer with a copy to the legal department, or such other address or
facsimile number as the Company may specify for such purposes by notice to the
Holders delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
     b) Absolute Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and interest on, this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
This Note is a direct debt obligation of the Company. This Note ranks pari passu
with all other Notes now or hereafter issued under the terms set forth herein.

A-10



--------------------------------------------------------------------------------



 



     c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and ownership thereof and customary and reasonable indemnity.
Applicants for a new Note under such circumstances shall also comply with such
other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a new Note is requested as a
result of a mutilation of this Note, then the Holder shall deliver such
mutilated Note to the Company as a condition precedent to the Company’s
obligation to issue the new Note.
     d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
     e) Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on

A-11



--------------------------------------------------------------------------------



 



one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Note. Any provision of this Note may be waived or amended by a
written instrument signed by the Company and the Holders holding a majority of
the principal outstanding amount of the Notes; provided that any such approved
waiver or amendment shall apply with the same force and effect to this Note and
the Other Notes. Notwithstanding the foregoing, any provision of this Note may
be amended or waived with the consent of Holder; provided that such amendment or
waiver shall not affect any Other Note or holder thereof.
     f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.
     g) Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
     h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
     i) No Usury. To the extent that it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever intact, now or at anytime hereafter in force, in connection
with any claim, action, or proceeding that may be brought by any original Holder
in order to enforce any right or remedy under any Transaction Document.
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Company under the Transaction Documents for payments in the nature of interest
shall not exceed the lawful rate authorized under applicable law (the “Maximum
Rate”), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of

A-12



--------------------------------------------------------------------------------



 



interest that the Company may be obligated to pay under the Transaction
Documents exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Transaction Documents is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to the Transaction Documents from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company to any original Holder with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by such
original Holder to the unpaid principal balance of any such indebtedness or be
refunded to the Company, the manner of handling such excess to be at the
original Holder’s election.
     j) Pro Rata Prepayment, Redemption, and Extension. In the event that the
Company (i) prepays this Note pursuant to Section 2(c), (ii) redeems this Notes
pursuant to Section 4(a), or (iii) extends the Maturity Date of this Note
pursuant to Section 6(a) and issues Extension Warrants pursuant to Section 6(b),
the Company shall effect each such prepayment, redemption, and extension on a
pro rata basis of all of this Note and the Other Notes based on the outstanding
principal amount of each of the Notes on the date of such prepayment,
redemption, or extension relative to the aggregate outstanding principal amount
of all Notes on such date.
********************

A-13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

                  HOLLYWOOD MEDIA CORP.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

A-14



--------------------------------------------------------------------------------



 



ANNEX A
NOTICE OF REDEMPTION
     Hollywood Media Corp., a Florida corporation (the “Company”) hereby elects
to redeem principal under the 8% Senior Unsecured Note of the Company, due on
November 23, 2006, held by                                         (the
“Holder”) into shares of common stock of the Company, par value $0.01 per share
(the “Common Stock”), according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than the Holder,
the Holder will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the Holder for
any redemption, except for such transfer taxes, if any.
     By accepting the shares of Common Stock set forth below, the Holder agrees
to comply with the prospectus delivery requirements under the applicable
securities laws in connection with any transfer of the aforesaid shares of
Common Stock.
Redemption calculations:

                  Date to Effect Redemption:    
 
                Principal Amount of Notes to be Redeemed:    
 
                Number of shares of Common Stock to be issued:    
 
                HOLLYWOOD MEDIA CORP.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

A-15



--------------------------------------------------------------------------------



 



Schedule 1
REDEMPTION SCHEDULE
               This Redemption Schedule reflects redemptions made under
Section 4 of the 8% Senior Unsecured Note of the Company, due on November [___],
2006, issued by Hollywood Media Corp.
Dated:

                      Aggregate             Principal             Amount        
    Remaining             Subsequent to             Redemption     Date of
Redemption       (or original     (or for first entry,   Amount of   Principal  
  Original Issue Date)   Redemption   Amount)   Company Attest
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

A-16



--------------------------------------------------------------------------------



 



EXHIBIT B
WARRANTS
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS,
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES
IN ACCORDANCE WITH APPLICABLE LAWS.
HOLLYWOOD MEDIA CORP.
COMMON STOCK PURCHASE WARRANT

                    Warrant No. [  ] Date of Original Issuance: November 23,
2005

     Hollywood Media Corp., a Florida corporation (together with any entity that
shall succeed to or assume the obligations of Hollywood Media Corp. hereunder,
the “Company”), hereby certifies that, for value received, [ ] or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of [700,000] shares of common stock, par value $.01 per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to [(i) $4.29 per share for the
Warrants issued at Closing and (ii) for the Extension Warrants, the lesser of
the (A) 20-day VWAP on the one-year anniversary of the Closing Date and (B) the
exercise price of the initial Warrants issued at Closing] $[___] per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the date hereof and through and
including November 22, 2010 (the “Expiration Date”), and subject to the
following terms and conditions:
     1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
given to such terms in the Note Purchase Agreement dated November 22, 2005 to
which the Company and the original Holder are parties (the “Purchase
Agreement”). The term “Common Stock” shall include the Company’s common stock,
par value $.01 per share as authorized on the date of the Purchase Agreement and
any other securities or property of the Company or of any other person

 



--------------------------------------------------------------------------------



 



(corporate or otherwise) which the Holder at any time shall be entitled to
receive on the exercise hereof in lieu of or in addition to such common stock,
or which at any time shall be issuable in exchange for or in replacement of such
common stock.
     2. Holder of Warrant. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary from the transferee and
transferor.
     3. Recording of Transfers. Subject to Section 6, the Company shall register
the transfer of any portion of this Warrant in the Warrant Register, upon
surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company at its address specified herein. As a
condition to the transfer, the Company may request a legal opinion as
contemplated by the legend above and related terms of the Purchase Agreement.
Upon any such registration or transfer, a new Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
     4. Exercise and Duration of Warrants. This Warrant shall be exercisable by
the registered Holder in whole or in part at any time and from time to time on
or after the date hereof to and including the Expiration Date by delivery to the
Company of a duly executed facsimile copy of the Exercise Notice form annexed
hereto (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of such Holder
appearing on the books of the Company). At 6:30 p.m., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value. The Company may not call or redeem all or
any portion of this Warrant without the prior written consent of the Holder. If
at any time (i) this Warrant is exercised after one year from the date of
issuance of this Warrant but before the Expiration Date and (ii) during the
Trading Day period immediately preceding the holder’s delivery of an Exercise
Notice in respect of such exercise, a Registration Statement (as defined in the
Registration Rights Agreement) covering the Warrant Shares that are the subject
of the Exercise Notice (the “Unavailable Warrant Shares”) is not available for
the resale of such Unavailable Warrant Shares, the holder of this Warrant also
may exercise this Warrant as to any or all of such Unavailable Warrant Shares
and, in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the aggregate Exercise Price, elect
instead to receive upon such exercise a reduced number of shares of Common Stock
(the “Net Number”) determined according to the following formula (a “Cashless
Exercise”):

             
Net Number
  =   (A x B) - (A x C)
 
B    

B-2



--------------------------------------------------------------------------------



 



For purposes of the foregoing formula:
A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.
B= the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
VWAP = For any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price per share of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price per share of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.
There cannot be a Cashless Exercise unless “B” exceeds “C”.
       5. Delivery of Warrant Shares.
          (a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant upon exercise unless this Warrant ceases to be
further exercisable for additional Warrant Shares. Upon delivery of the Exercise
Notice to the Company (with the attached Warrant Shares Exercise Log) at its
address for notice set forth herein and upon payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, the Company shall promptly (but in no event later than three Trading
Days after the Date of Exercise (as defined herein)) issue and deliver to the
Holder, a certificate for the Warrant Shares issuable upon such exercise, which,
unless otherwise required by the Purchase Agreement, shall be free of
restrictive legends. A “Date of Exercise” means the date on which the Holder
shall have delivered to Company: (i) the Exercise Notice (with the Warrant
Exercise Log attached to it), appropriately completed and duly signed and
(ii) except in the case of a Cashless Exercise, payment in full of the Exercise
Price in immediately available funds or federal funds for the number of Warrant
Shares so indicated by the Holder to be purchased.

B-3



--------------------------------------------------------------------------------



 



          (b) If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
          (c) If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases in a bona fide arm’s length
transaction for fair market value (in an open market transaction or otherwise)
the number of shares of Common Stock necessary to deliver in satisfaction of a
bona fide arm’s length sale for fair market value by the Holder of the Warrant
Shares which the Holder was entitled to receive upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the Holder’s total sales price
(including brokerage commissions, if any) for the shares of Common Stock so sold
and (2) at the option of the Holder, either reinstate the portion of the Warrant
and equivalent number of Warrant Shares for which such exercise was not honored
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide the Company written notice and
reasonably detailed documentation indicating the amounts requested by the Holder
in respect of the Buy-In.
          (d) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
     6. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
     7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon

B-4



--------------------------------------------------------------------------------



 



cancellation hereof, or in lieu of and substitution for this Warrant, a New
Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and ownership thereof and customary
and reasonable indemnity. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.
     8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
     9. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
          (a) Stock Dividends and Splits, Recapitalizations, Etc. If the
Company, at any time while this Warrant is outstanding, (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock or subdivides the
outstanding shares of Common Stock into a larger number of shares (by any stock
split, recapitalization or otherwise), then in each such case the Exercise Price
shall be proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and (ii) combines outstanding shares of Common Stock
into a smaller number of shares (by reverse stock split, recapitalization, or
otherwise), then in each such case the Exercise Price shall be proportionately
increased and the number of Warrant Shares shall be proportionately decreased.
Any adjustment made pursuant to clauses (i) and (ii) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or immediately
after the effective date of such subdivision or combination (as the case may
be). If any event requiring an adjustment under this paragraph occurs during the
period that an Exercise Price is calculated hereunder, then the calculation of
such Exercise Price shall be adjusted appropriately to reflect such event.
          (b) Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case the Exercise Price shall be
appropriately adjusted. Any adjustment made pursuant to this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such distribution. If

B-5



--------------------------------------------------------------------------------



 




any event requiring an adjustment under this paragraph occurs during the period
that an Exercise Price is calculated hereunder, then the calculation of such
Exercise Price shall be adjusted appropriately to reflect such event.
          (c) Fundamental Transactions.
               (i) If, at any time while this Warrant is outstanding, (1) the
Company effects any merger or consolidation of the Company with or into another
Person, (2) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (3) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (4) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. Any such successor or surviving entity
shall be deemed to be required to comply with the provisions of this paragraph
(c) and shall insure that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
               (ii) Notwithstanding subsection (i) above, if on or before the
120th day following the date of this Warrant the Company enters into a
definitive agreement (provided that such agreement can be subject to customary
closing conditions, such as receipt of shareholder approval) for a Fundamental
Transaction that constitutes a Change of Control (as defined below) and the
price per share of Common Stock for purposes of such Change of Control
transaction is (A) between $6.00 and $6.99 per share (as adjusted for any stock
splits, dividends, or combinations), then the Exercise Price shall be adjusted
immediately to be equal to 110% of the Exercise Price in effect immediately
before entry into such definitive agreement and (B) at least $7.00 per share (as
adjusted for any stock splits, dividends, or combinations), then the Exercise
Price shall be adjusted immediately to be equal to 115% of the Exercise Price in
effect immediately before entry into such definitive agreement; provided,
however that if such

B-6



--------------------------------------------------------------------------------



 



definitive agreement subsequently is terminated without consummating such of
Change of Control transaction, then the Exercise Price as adjusted as a result
of entering into such definitive agreement shall be readjusted to the Exercise
Price in effect immediately before entry into such definitive agreement.
               (iii) “Change of Control” means any of the following events:
               a) the consolidation, merger, or other business combination
(including, without limitation, a reorganization or recapitalization) of the
Company with or into another Person (other than (A) any such transaction in
which holders of the Company’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities, or (B) pursuant to a merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Company);
               b) the sale or transfer of all or substantially all of the
Company’s assets; or
               c) a purchase, tender, or exchange offer made to and accepted by
the holders of more than the 50% of the outstanding shares of Common Stock.
          (d) Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.
          (e) Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
          (f) Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least 1% in
such rate; provided, however, that any adjustments which by reason of this
Section

B-7



--------------------------------------------------------------------------------



 




9(f) are not required to be made shall be carried forward and taken into account
in any subsequent adjustment.
          (g) Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least five
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
     10. Payment of Exercise Price. Upon exercise of this Warrant the Holder
shall pay the Exercise Price in immediately available funds unless it is a
Cashless Exercise in accordance with Section 4 hereof.
     11. No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by Bloomberg L.P. (or the successor to its function of
reporting share prices) on the date of exercise.
     12. Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent and delivered by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to Hollywood Media Corp., 2255
Glades Road, #221A, Boca Raton, Florida 33431. Attn: Chief Accounting Officer
with a copy to the legal department, Facsimile No.: (561) 998-2974, or (ii) if
to the Holder, to the address or facsimile number appearing on the Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section.
     13. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any

B-8



--------------------------------------------------------------------------------



 



corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
     14. Miscellaneous.
          (a) This Warrant shall be binding on and inure to the benefit of the
parties hereto and the respective successors and assigns of the Holder it being
understood that transfers of this Warrant by the Holder are subject to the
legend set forth of the face hereof. Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant. This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.
          (b) All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings to resolve any dispute concerning the interpretations,
enforcement and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”), although depositions may be taken in other locations. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
          (c) The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

B-9



--------------------------------------------------------------------------------



 



          (d) In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
          (e) The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holder of this Warrant against
such impairment.
          (f) This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof. In
connection with an exercise of this Warrant in accordance with the terms hereof,
upon the surrender of this Warrant and the payment of the aggregate Exercise
Price (or by means of a Cashless Exercise if permitted hereunder), the Warrant
Shares so purchased shall be and be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the later of the date
of such surrender or payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

B-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.

                  HOLLYWOOD MEDIA CORP.    
 
           
 
  By:        
 
     
 
   
 
 
 
Name:    
 
  Title:    

B-11



--------------------------------------------------------------------------------



 



EXERCISE NOTICE
To Hollywood Media Corp.
     The undersigned hereby irrevocably elects to purchase
                                         shares of common stock, par value $.01
per share, of Hollywood Media Corp. (“Common Stock”), pursuant to Warrant No. [
], originally issued                                         , 2005 (the
“Warrant”), and, if not a Cashless Exercise in accordance with Section 4,
encloses herewith $                     in cash, federal funds or other
immediately available funds, which sum represents the aggregate Exercise Price
(as defined in the Warrant) for the number of shares of Common Stock to which
this Exercise Notice relates, together with any applicable taxes payable by the
undersigned pursuant to the Warrant.
     The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

                      Print Name of Holder:                
 
               
 
  Signature:                      
 
  Name:            
 
  Title:            
 
                    HOLDER’S SOCIAL SECURITY OR     TAX IDENTIFICATION NUMBER:
 
                            Holder’s Address:
 
                         
 
                         
 
                         
 
                         

B-12



--------------------------------------------------------------------------------



 



Warrant Shares Exercise Log

                          Number of     Number of Warrant       Warrant Shares  
  Shares Available to be   Number of Warrant Shares   Remaining to Date  
Exercised   Exercised   be Exercised
 
           
 
           

B-13



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
     [To be completed and signed only upon transfer of Warrant]
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                              the right
represented by the within Warrant to purchase                      shares of
Common Stock of Hollywood Media Corp., Inc. to which the within Warrant relates
and appoints                                          attorney to transfer said
right on the books of the Company with full power of substitution in the
premises.
          Dated:                                         ,                     

     
 
   
 
  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
   
 
   
 
  Address of Transferee
 
   
 
   
 
   
 
   
 
   
 
  Tax Identification Number or Social Security Number of Transferee
 
   
 
   

          In the presence of:
                                                  

B-14



--------------------------------------------------------------------------------



 



EXHIBIT C
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of November ___, 2005, by and among Hollywood Media Corp., a Florida
corporation (the “Company”), and the investors signatory hereto (each an
“Investor” and collectively, the “Investors”).
BACKGROUND
     This Agreement is made pursuant to the Note Purchase Agreement, dated as of
November 22, 2005, among the Company and the Investors (the “Purchase
Agreement”). In connection with the Purchase Agreement, the Company has agreed,
upon the terms and subject to the conditions of the Purchase Agreement, (i) to
issue and sell on the date hereof to each Investor 8% Senior Unsecured Notes of
the Company (the “Notes”), which are redeemable into shares of Common Stock in
accordance with the terms of the Notes (the “Redemption Shares”), (ii) to issue
and sell on the date hereof to the Investors warrants (the “Warrants”)to
purchase an aggregate of 700,000 shares of Common Stock (the “Warrant Shares”),
and (iii) if the Company exercises its right under the Notes to extend the
maturity date thereof, warrants (the “Extension Warrants”) to purchase up to an
additional 100,000 shares of Common Stock issued pursuant to the terms and
conditions of the Notes (the “Extension Warrant Shares”).
AGREEMENT
     The Company and the Investors hereby agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
          “Advice” shall have the meaning set forth in Section 6(d).
          “Common Stock” means the common stock of the Company, $.01 par value
per share.
          “Effective Date” means the date that the Registration Statement filed
pursuant to Section 2(a) or 2(b) is first declared effective by the Commission.
          “Effectiveness Date” means (i) the 135th day following the date of
this Agreement with respect to the Warrant Shares and (ii) the 135th day
following the Extension Warrant Issuance Date with respect to the Extension
Warrant Shares.
          “Event” shall have the meaning set forth in Section 2(c).

 



--------------------------------------------------------------------------------



 




          “Event Date” shall have the meaning set forth in Section 2(c).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Extension Warrant Issuance Date” shall mean the date of the original
issuance of the Extension Warrants.
          “Extension Warrants” shall have the meaning set forth in the
Background section.
          “Extension Warrant Shares” shall have the meaning set forth in the
Background section.
          “Filing Date” means (i) the 45th day following the date of this
Agreement with respect to the Warrant Shares and (ii) the 45th day following the
Extension Warrant Issuance Date with respect to the Extension Warrant Shares.
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.
          “Indemnified Party” shall have the meaning set forth in Section 5(c).
          “Indemnifying Party” shall have the meaning set forth in Section 5(c).
          “Losses” shall have the meaning set forth in Section 5(a).
          “Notes” shall have the meaning set forth in the Background section.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
          “Redemption Shares” shall have the meaning set forth in the Background
section.
          “Redemption Shares Issuance Date” shall mean the date of the original
issuance of the Redemption Shares.

C-2



--------------------------------------------------------------------------------



 



          “Registrable Securities” means (i) the Warrant Shares, (ii) from and
after the Extension Warrants Issuance Date, the Extension Warrant Shares,
(iii) from and after the Redemption Shares Issuance Date, the Redemption Shares,
and (iv) any other securities into which the Warrant Shares, the Extension
Warrant Shares and the Redemption Shares may be reclassified after the date
hereof; provided however, that any shares of Common Stock will cease to be
Registrable Securities at such time as they have been sold under a Registration
Statement or pursuant to Rule 144, or otherwise or such time as they are
eligible to be sold pursuant to Rule 144(k) promulgated under the Securities
Act.
          “Registration Period” means the period commencing on any applicable
Effectiveness Date and the earliest of (i) the fifth anniversary of such
Effectiveness Date, (ii) the date on which the Holders are able to resell all of
their respective Registrable Securities without volume restrictions pursuant to
Rule 144(k) promulgated under the Securities Act, or (iii) the date on which all
of the Registrable Securities have been sold by the Investors under a
Registration Statement or pursuant to Rule 144.
          “Registration Statement” means the registration statement required to
be filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statements.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Selling Shareholder Questionnaire” shall have the meaning set forth
in Section 3(j).
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded in the over-the-counter market or quoted
in the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.

C-3



--------------------------------------------------------------------------------



 



          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market
or OTC Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.
          “Warrants” shall have the meaning set forth in the Background section.
     2. Registration.
          (a) On or prior to the Filing Date for the Warrant Shares, the Company
shall use its reasonable best efforts to prepare and file with the Commission a
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (unless the Company is not then eligible to
register for resale of the Registrable Securities on Form S-3, in which case
such registration shall be another appropriate form in accordance herewith) and
shall contain (unless otherwise directed by the Holders and except if otherwise
required pursuant to comments received from the Commission upon a review of such
Registration Statement or pursuant to judicial and SEC interpretations)
substantially the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its reasonable best efforts to cause the Registration Statement to be
declared effective under the Securities Act as soon as reasonably possible but,
in any event, no later than the applicable Effectiveness Date, and shall use its
reasonable best efforts to keep the Registration Statement effective under the
Securities Act during the balance of the applicable Registration Period.
          (b) In the event the Extension Warrants are issued pursuant to the
terms of the Notes, the Company shall use its reasonable best efforts to amend
the applicable Registration Statement or file a new Registration Statement (on
the short form available therefor, if applicable) so as to cover the resale of
the additional Registrable Securities on or prior to the applicable Filing Date.
The Company shall use its reasonable best efforts to cause such amendment or
such new Registration Statement to become effective as soon as reasonably
possible but, in any event, no later than the applicable Effectiveness Date, and
shall use its reasonable best efforts to keep such amendment or such new
Registration Statement effective under the Securities Act during the balance of
the applicable Registration Period.
          (c) Subject to the last sentence of this Section 2(c), if: (i) a
Registration Statement under subsection (a) above is not filed on or prior to
its Filing Date (or an amendment or a new Registration Statement under
subsection (b) above, if required, is not filed on or prior to its Filing Date),
or (ii) a Registration Statement under subsection (a) above is not declared
effective by the Commission on or prior to its required Effectiveness Date (or
an amendment or a new Registration Statement under subsection (b) above, if
required, is not declared effective by the Commission on or prior to its
required Effectiveness Date), or (iii) after its Effective Date, without regard
for the reason thereunder or efforts therefor, such Registration Statement under
subsection (a) above or such amendment or new Registration Statement under
subsection (b) above ceases for any reason to be effective and available to the
Holders as to all Registrable Securities to which it is required to cover at any
time prior to the expiration of the Registration Period for more than an
aggregate of thirty (30) Trading Days during any 12-month period (which need not
be consecutive) (any such failure or breach being referred to as an “Event,” and

C-4



--------------------------------------------------------------------------------



 



for purposes of clauses (i) or (ii) the date on which such Event occurs, or for
purposes of clause (iii) the date which such thirty (30) Trading Day-period is
exceeded, being referred to as “Event Date”), then, in addition to any other
rights available to the Holders under this Agreement or under applicable law: on
the earlier of the last day of each 30-day period after each such Event Date (if
the applicable Event shall not have been cured by such date) or on the fifth
Trading Day after the applicable Event has been cured, the Company shall pay to
each Holder an amount in cash, as liquidated damages and not as a penalty, equal
to their pro rata portion of $25,000 (i.e., the Holders in the aggregate shall
be entitled to receive a penalty totaling $25,000 for each 30-day period);
provided that such penalty shall increase to $70,000 for each succeeding 30-day
period in the aggregate beginning on the 91st day after such Event Date. The
liquidated damages pursuant to the preceding sentence shall apply and be payable
on a pro rata basis for any portion of a 30-day period prior to the cure of an
Event and shall cease to accrue (unless earlier ceased) upon expiration of the
Registration Period. Notwithstanding anything to the contrary in this
Section 2(c), the Company shall not be required to make any payments under this
Section 2(c) in the event that (1) the subject Event or Event Date, or the
failure to cure such Event or Event Date, is due to the Company’s postponement
(and the Company is hereby permitted to postpone) for a maximum of ninety
(90) days the filing or the effectiveness of a Registration Statement, by the
Company’s furnishing to the Holders a certificate signed by the Chief Executive
Officer of the Company stating the Company is in the process of filing a
registration statement or proxy statement with respect to an acquisition or
disposition and as a result thereof, the registration required by this Agreement
could be materially detrimental to the Company, provided, however, that the
Company may use this right to postpone such filing or effectiveness only once
during any twelve (12) month period, or (2) the subject Event or Event Date, or
the failure to cure such Event or Event Date, is due to the Company’s
postponement (and the Company is hereby permitted to postpone) of the filing or
the effectiveness of a Registration Statement following the announcement by the
Company of a Change of Control (as defined in the Notes), provided, however,
that if such Change of Control is not consummated, then the Company shall make
all payments under this Section 2(c) that would have been required had such
Change of Control not been announced and this provision had not applied.
     3. Registration Procedures.
          In connection with the Company’s registration obligations hereunder,
the Company shall:
          (a) Not less than three (3) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to the Holders copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such Holders
(and changes (if any) to correct appropriate information about the Holder). The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than three (3) Trading
Days after the Holders have been so furnished copies of such documents.

C-5



--------------------------------------------------------------------------------



 



          (b) (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for the applicable Registration Period; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.
          (c) Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (ii) through (v) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (i) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
          (d) Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
          (e) Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated herein by reference (to the extent requested by such Holder), and
all exhibits to the extent requested by such Holder (including those previously
furnished) promptly after the filing of such documents with the Commission.
          (f) Comply with Rule 172, promptly advise each Holder at any time the
Company has not satisfied the requirements of Rule 172 and promptly deliver to
each Holder,

C-6



--------------------------------------------------------------------------------



 



without charge, as many copies of each Prospectus or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as such
Persons may reasonably request in connection with resales by the Holder of
Registrable Securities. Subject to the terms of this Agreement, the Company
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
          (g) Prior to any public offering of Registrable Securities by a
Holder, use its reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of all
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Registration Period and to do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
          (h) If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statements, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.
          (i) Upon the occurrence of any event contemplated by Sections 3(c)(ii)
through (v), as promptly as reasonably possible under the circumstances, and in
the case of Section 3(c)(v) taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event, prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and that the event that resulted in the suspension of such
Prospectus is otherwise cured. If the Company notifies the Holders in accordance
with Sections 3(c)(ii) through (v) to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus. The Company will use its reasonable best efforts
to ensure that the use of the Prospectus may be resumed as promptly as is
practicable.
          (j) Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Shareholder Questionnaire”) not less than five (5) Trading Days prior to the
date on which a Registration Statement under this

C-7



--------------------------------------------------------------------------------



 



Agreement is to be filed or (if earlier) by the end of the fourth Trading Day
following the date on which such Holder receives draft materials in accordance
with this Section. The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Section 2(c) hereof to such Holder who
fails to furnish to the Company a fully completed Selling Shareholder
Questionnaire as required by this Section or other information reasonably
requested by the Company for compliance with applicable registration and
disclosure requirements.
     4. Registration Expenses. All fees and expenses of the Company incident to
the performance of or compliance with this Agreement by the Company shall be
borne by the Company, whether or not any Registrable Securities are sold
pursuant to a Registration Statement, including without limitation all
registration, listing, and qualifications fees, printers and accounting fees,
and fees and disbursements of counsel for the Company.
     5. Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”)
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii) through (v), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d) and
provided such corrected prospectus would have avoided such Losses. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware arising from or in connection with the
transactions contemplated by this Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and

C-8



--------------------------------------------------------------------------------



 



Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses to the extent arising out of or
relating to: (i) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act after being advised by the Company that it
has not satisfied the conditions of Rule 172 and that such Holder is, as a
consequence, required to deliver a prospectus in connection with any disposition
of Registrable Securities and has provided the Holder with a current prospectus
to be used in connection with any such dispositions or (ii) any untrue statement
of a material fact contained in any Registration Statement, any Prospectus, or
any form of prospectus, or in any amendment or supplement thereto, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(c)(ii) through (v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated in Section 6(d) and provided such
corrected prospectus would have avoided such Losses. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to participate in, and, to the extent
the Indemnifying Party so desires, assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except to the extent that the Indemnifying Party is prejudiced
by such failure, including impairment in its ability to defend such action.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (2) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall reasonably believe based upon the advice of counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified

C-9



--------------------------------------------------------------------------------



 



Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and such counsel
(one law firm) shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. The Indemnified Party shall
cooperate fully with the Indemnifying Party in connection with any negotiation
or defense of any such Proceeding by the Indemnifying Party and shall furnish to
the Indemnifying Party all information reasonably available to the Indemnified
Party that relates to such Proceeding.
          Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party subject to indemnification under Section 5(a)
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with these Sections) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (provided, that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).
          (d) Contribution. In the event that indemnification under Section 5(a)
or 5(b) is unavailable to or insufficient to hold harmless an Indemnified Party
for any Losses (by reason of unenforceability due to public policy or
otherwise), then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities

C-10



--------------------------------------------------------------------------------



 




subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or other event under 5(a) or 5(b), as
the case may be, to which such contribution applies.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6. Miscellaneous.
          (a) Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
          (b) No Piggyback on Registrations. Except as and to the extent
specified in Schedule 6(b) hereto, neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities and any shares of Common Stock issued upon redemption of
the Notes in accordance with the terms of the Notes, and the Company shall not
after the date hereof enter into any agreement providing any such right to any
of its security holders.
          (c) Compliance. Each Holder covenants and agrees that (i) it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement; and (ii) it has no present plan, intention or
understanding and has made no arrangement to sell the Registrable Securities at
any predetermined time or for any predetermined price (other than such Holder’s
right to sell the Registrable Securities pursuant to a Registration Statement
filed pursuant hereto).
          (d) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as practicable. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

C-11



--------------------------------------------------------------------------------



 



          (e) Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities then required hereunder to be registered at such time and
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities (not
already covered by an effective Registration Statement) such holder requests to
be registered, subject to customary underwriter cutbacks applicable to holders
of registration rights and subject to restrictions in prior registration
agreements.
          (f) Amendments and Waivers. No provision of this Agreement may be
waived or amended and waivers or consents to departures from the provisions
hereof may not be given except in a written instrument signed by the Company and
the Holders who hold (or have the right to acquire upon exercise of the Warrants
and, if applicable, the Extension Warrants) majority of the shares of Common
Stock issued or issuable upon exercise of the Warrants and, if applicable, the
Extension Warrants. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of one or more Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
          (g) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
          (h) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder of then-outstanding Registrable Securities. Each Holder may assign
their respective rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.
          (i) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding

C-12



--------------------------------------------------------------------------------



 




obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
          (j) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings to resolve any dispute concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”) although depositions may be taken in other places. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
          (k) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (l) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (n) Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder

C-13



--------------------------------------------------------------------------------



 




hereunder, and no Holder shall be responsible in any way for the performance of
the obligations of any other Holder hereunder. The decision of each Holder to
acquire Registrable Securities pursuant to the Transaction Documents has been
made independently of any other Holder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder acknowledges that no other Holder has acted as agent for such Holder
in connection with making its investment hereunder and that no Holder will be
acting as agent of such Holder in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents. Each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary (but may be permissible) for any other Holder to be joined as an
additional party in any Proceeding for such purpose.

C-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  HOLLYWOOD MEDIA CORP.    
 
           
 
  By:         
 
   
 
   
 
  Name:
 
   
 
  Title:      

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(b)
          The items referenced under the caption “Certain Registration Matters”
in Schedule 3.1(g) to the Purchase Agreement could result in the Company’s
obligation to include securities in a Registration Statement which would not be
prohibited under Section 6(b) of this Agreement.

 



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
          The Selling Stockholders and any of their pledgees, donees, assignees
and successors-in-interest may, from time to time, sell any or all of their
shares of Common Stock registered hereunder on any stock exchange, market or
trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. The Selling Stockholders may
use any one or more of the following methods when selling shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits investors;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
settlement of short sales (other than short sales established prior to the
effectiveness of the Registration Statement to which this Prospectus is a part);
    •   broker-dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share;     •   a
combination of any such methods of sale; and     •   any other method permitted
pursuant to applicable law.

          The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
          Broker-dealers engaged by the Selling Stockholders may arrange for
other brokers-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the Selling Stockholders (or, if any broker-dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
          The Selling Stockholders may from time to time pledge or grant a
security interest in some or all of their shares of Common Stock that are
covered by this prospectus and, if they default in the performance of their
secured obligations, the pledgees or secured parties may offer and sell such
shares of Common Stock from time to time under this prospectus, or under an
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the

 



--------------------------------------------------------------------------------



 




Securities Act amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.
          Upon the Company being notified in writing by a Selling Stockholder
that any material arrangement has been entered into with a broker-dealer for the
sale of Common Stock through a block trade, special offering, exchange
distribution or secondary distribution or a purchase by a broker or dealer, a
supplement to this prospectus will be filed, if required, pursuant to Rule
424(b) under the Securities Act, disclosing (i) the name of each such Selling
Stockholder and of the participating broker-dealer(s), (ii) the number of shares
involved, (iii) the price at which such the shares of Common Stock were sold,
(iv) the commissions paid or discounts or concessions allowed to such
broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not
conduct any investigation to verify the information set out or incorporated by
reference in this prospectus, and (vi) other facts material to the transaction.
In addition, upon the Company being notified in writing by a Selling Stockholder
that a donee or pledgee intends to sell more than 500 shares of Common Stock, a
supplement to this prospectus will be filed if then required in accordance with
applicable securities law.
          The Selling Stockholders also may transfer the shares of Common Stock
in other circumstances, in which case the transferees, pledgees or other
successors in interest may be the selling beneficial owners for purposes of this
prospectus.
          The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Each Selling Stockholder has
represented and warranted to the Company that it does not have any agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock.
          The Company is required to pay the Company’s fees and expenses
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
          The Selling Stockholders and other persons participating in the
distribution of the shares offered under this prospectus are subject to the
applicable requirements of Regulation M promulgated under the Exchange Act in
connection with sales of the shares.

 



--------------------------------------------------------------------------------



 



Annex B
Selling Shareholder Questionnaire
     The undersigned beneficial owner of common stock, par value $0.01 per share
(the “Common Stock”), of Hollywood Media Corp., a Florida corporation (the
“Company”), (the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
_______, 2005 (the “Registration Rights Agreement”), among the Company and the
Investors named therein. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.
     Certain legal consequences arise from being named as a selling shareholder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling shareholder in the Registration Statement and the related
prospectus.
NOTICE
     The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 



--------------------------------------------------------------------------------



 



The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1. Name.

         
 
  (a)   Full Legal Name of Selling Shareholder
 
       
 
       
 
       
 
  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
 
       
 
       
 
       
 
  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 
       
 
       
 
       

2. Address for Notices to Selling Shareholder:

 
 
 
 
 
 

     
Telephone:
   
 
   
Fax:
   
 
   
Contact Person:
   
 
   

3. Beneficial Ownership of Registrable Securities:

         
 
  (a)   Type and Number of Registrable Securities beneficially owned:
 
       
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



4. Broker-Dealer Status:

  (a)   Are you a broker-dealer?

Yes      o      No      o

  (b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes     o      No     o

         
 
  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

  (c)   Are you an affiliate of a broker-dealer?

Yes      o      No      o

  (d)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes       o     No       o

         
 
  Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

         
 
  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Shareholder:
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



6. Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

     
 
  State any exceptions here:
 
   
 
   
 
   
 
   

     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 6 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

                          Dated:           Beneficial Owner:        
 
 
 
             
 
   
 
                       
 
          By:                                  
 
              Name:        
 
              Title:        

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 